     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 1 of 7 Page ID #:1




 1   Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4   Roseville, CA 95747
     916-290-7778 ph
 5   916-721-2767 fax
 6   Attorneys for Plaintiff
     Rene Almaraz
 7
                                      UNITED STATES DISTRICT COURT
 8

 9                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10
                                                  CASE NO. 2:19-cv-09065
11
     Rene Almaraz,
12
                               Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
15   U.S. Bank, N.A.                                2. Violation of the Telephone Consumer
                                                       Protection Act
16                             Defendant.
17

18          COMES NOW Plaintiff Rene Almaraz, an individual, based on information and belief, to
19   allege as follows:
20                                          INTRODUCTION
21      1. This is an action for damages brought by an individual consumer for Defendant’s violations
22   of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
23   “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
24   practices and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
25   (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
26   to consumers.
27      2. Plaintiff brings this action against Defendant U.S. Bank, N.A. (hereinafter “Defendant” or
28   “U.S. Bank”) for its abusive and outrageous conduct in connection with debt collection activity.
                                                     1
     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 2 of 7 Page ID #:2




 1       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
 2   and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
 3
            dependent upon the collection of just and owing debts. Unfair or deceptive
 4          collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
 5          credit to consumers.
 6
              (2) There is need to ensure that debt collectors and debtors exercise their
 7            responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
 8

 9
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
10            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
11

12       4. While many violations are described below with specificity, this Complaint alleges
13   violations of the statutes cited in their entirety.
14       5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
15   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
16   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
17   automated or prerecorded calls.
18                                      JURISDICTION & VENUE
19       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
20   227.
21       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
22                                      GENERAL ALLEGATIONS
23       8.   Plaintiff Rene Almaraz (hereinafter “Plaintiff”) is an individual residing in the state of
24   California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
25       9.   At all relevant times herein, U.S. Bank was a company engaged, by the use of mail, email,
26   and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as defined
27   by Cal. Civ. Code §1788.2(f).
28

                                                           2
     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 3 of 7 Page ID #:3




 1       10. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
 2   Civ. Code §1788.2(c)
 3       11. Plaintiff opened an unsecured credit account with Defendant in 2015.
 4       12. The account Plaintiff opened with Defendant was primarily for personal, family or
 5   household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
 6   1788.2(d) of the Rosenthal Act.
 7       13. Defendant has been attempting to collect on a debt that originated from monetary credit
 8   that was extended primarily for personal, family, or household purposes, and was therefore a
 9   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
10   Act.
11       14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
12   from what Plaintiff is informed and believes was a consumer credit transaction, the money
13   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
14   of the Rosenthal Act.
15       15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
16   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
17   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
18   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
19   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
20   Act.
21       16. Plaintiff’s account was an unsecured credit account and Plaintiff began making payments
22   on the card shortly after it was opened.
23       17. Plaintiff was making payments on the account for several years before he became
24   financially unable to keep up with the monthly payments.
25       18. Defendant began contacting Plaintiff in approximately June of 2019 to inquire about the
26   status of the accounts and to collect on the payments that were no longer being made.
27       19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
28   of financial relief.

                                                      3
     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 4 of 7 Page ID #:4




 1       20. Counsel for Plaintiff sent Defendant a letter confirming representation of Plaintiff and
 2   informing Defendant that it was to no longer contact Plaintiff directly and that all
 3   calls/letters/collection efforts were to no longer be directed at Plaintiff.
 4       21. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
 5   consent to be contacted on his cellular telephone.
 6       22. Counsel for Plaintiff sent the letter of representation to Defendant on or about July 18,
 7   2019 and believes that Defendant received and processed the letter on July 22, 2019.
 8       23. Plaintiff informed Defendant that he was revoking his consent to be called on his cellular
 9   telephone in July of 2019.
10       24. Defendant continued to contact Plaintiff between approximately July 23, 2019 – October
11   11, 2019; the type of contact was through phone calls to Plaintiff’s cellular telephone.
12       25. Defendant would sometimes call Plaintiff numerous times each day demanding payment
13   on the account.
14       26. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
15       27. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
16   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the
17   debt owed to Defendant and that Plaintiff revoked consent to be contacted on his cellular telephone.
18       28. Defendant’s calls were frequent in nature and continued despite receiving written
19   confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
20   telephone were to stop.
21       29. Despite receiving written notice regarding Plaintiff’s representation by counsel and
22   revocation of his consent to be contacted on his cellular telephone Defendant continued to call and
23   contact Plaintiff daily regarding his account with Defendant.
                                      FIRST CAUSE OF ACTION
24
                                        (Violation of the Rosenthal Act)
25                                     (Cal. Civ. Code §§ 1788-1788.32)
                                         (Against Defendant U.S. Bank)
26

27       30. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

28   above as though fully set forth herein.

                                                        4
     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 5 of 7 Page ID #:5




 1      31. Plaintiff provided written notice that he was represented by sending Defendant a letter
 2   with the name, address, and contact information of his attorney and informed Defendant that he
 3   was represented.
 4      32. Defendant continued to call and attempt to make contact with Plaintiff despite receiving
 5   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal
 6   with the debt that was owed to Defendant.
 7      33. The calls and communications made by Defendant to Plaintiff were not related to
 8   statements of Plaintiff’s account and were attempts to collect a debt.
 9      34. Plaintiff received over fifty-five calls and from Defendant beginning approximately July
10   23, 2019 – October 11, 2019.
11      35. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed
12   that Plaintiff had retained an attorney.
13
                                     SECOND CAUSE OF ACTION
14
                                            (Violation of the TCPA)
15                                              (47 USC § 227)
                                         (Against Defendant U.S. Bank)
16

17      36. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above

18   as though fully set forth herein.

19      37. Since at least early June of 2019 Defendant started calling Plaintiff’s cellular telephone

20   requesting that payment be made on the accounts Plaintiff held with Defendant.

21      38. Defendant was informed that Plaintiff revoked his consent to be contacted by Defendant in

22   July of 2019.

23      39. Defendant called Plaintiff numerous times since Plaintiff withdrew his consent to be

24   contacted by an automatic dialing machine.

25      40. Defendant would contact Plaintiff nearly daily regarding payment on the accounts.

26      41. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

27   the collection messages without Plaintiff’s prior express consent.

28

                                                       5
     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 6 of 7 Page ID #:6




 1      42. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”

 2   as defined by 47 U.S.C. §227(a)(1).
 3      43. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency

 4   purposed as defined by 47 U.S.C. §227(b)(1)(B).
 5      44. Plaintiff expressly revoked any consent that may have previously been given to Defendant

 6   to be contacted by an automatic dialing machine in July of 2019.
 7      45. Overall Plaintiff was contacted on at least 65 (sixty-five) separate occasions by Defendant

 8   on his cellular phone.
 9      46. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).

10                                      PRAYER FOR RELIEF
11   WHEREFORE, Plaintiff prays for judgment as follows:
12              a. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
13                  be proven at trial, which are cumulative and in addition to all other remedies
14                  provided for in any other cause of action pursuant to California Civil Code
15                  §1788.32.
16              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
17                  §1788.30(b), which are cumulative and in addition to all other remedies provided
18                  for in California Civil Code §1788.32; and
19              c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.
20                  Code §1788.30(c).
21              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
22                  for each and every violation.
23              e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
24                  the future.
                                                         Gale, Angelo, Johnson, & Pruett, P.C.
25

26   Dated: October 22, 2019                             By:     /s/ Joe Angelo
                                                         Joe Angelo
27                                                       Elliot Gale
                                                         Attorneys for Plaintiff
28

                                                     6
     Case 2:19-cv-09065-DMG-SK Document 1 Filed 10/22/19 Page 7 of 7 Page ID #:7




 1
                                   DEMAND FOR JURY TRIAL
 2
           Plaintiff hereby demands trial of this matter by jury.
 3

 4
                                                         Gale, Angelo, Johnson, & Pruett, P.C.
 5
     Dated: October 22, 2019                             /s/ Joe Angelo
 6                                                       Joe Angelo
                                                         Elliot Gale
 7
                                                         Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     7
